Citation Nr: 9922272	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-29 875	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from January 1951 to December 
1953, and from July 1955 to August 1961.  The veteran died on 
July [redacted], 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
July 1997.  A statement of the case was mailed to the 
appellant in July 1997.  The appellant's substantive appeal 
was received in September 1997.  


FINDINGS OF FACT

1.  The appellant was born on December [redacted], 1968.

2.  The veteran died on July [redacted], 1988.

3.  The appellant's modified delimiting date for use of 
Chapter 35 Dependent's Educational Assistance benefits was 
July [redacted], 1996, which was 8 years after the veteran's death.

4.  The appellant's application for Chapter 35 benefits was 
received in November 1993.  The appellant never entered a 
program of education after she applied for Chapter 35 
benefits.  




CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, have not been met. 38 U.S.C.A. § 3512 
(West 1991); 38 C.F.R. §§ 21. 3040, 21.3041 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file shows that the veteran died on 
July [redacted], 1988.  The appellant is the veteran's daughter and 
she was born on December [redacted], 1968.  In an August 1988 rating 
decision, service connection for the cause of the veteran's 
death was granted.  

In September 1993, when the appellant was 24 years old, she 
sent a letter to the RO stating that she was recently 
informed of the veteran's death and wanted to know if she was 
eligible for VA benefits.  In October 1993, the RO informed 
her that she might be eligible for Dependents' Educational 
Assistance benefits and that she should complete a VA Form 
22-5490, Application for Dependents' Educational Assistance, 
with regard to where she wanted to attend school.  In 
November 1993, this form was received.  In that form, the 
appellant indicated that she wanted to attend college in the 
Spring of 1994.  In May 1994, the appellant again contacted 
the RO by letter in order to ascertain whether or not she was 
entitled to Chapter 35 benefits.  

In July 1994, another letter was received from the appellant 
with regard to eligibility for Chapter 35 benefits as well as 
other VA benefits.  In an August 1994 letter, the RO informed 
the appellant that she was only entitled to receive the 
Chapter 35 benefits that she was "currently receiving."  
Thereafter, the appellant replied by letter that she was not 
currently receiving any VA benefits.  In addition, 2 undated 
letters are of record reflecting the appellant's inquiries 
regarding Chapter 35 benefits.  In May 1995, the RO sent the 
appellant a letter indicated that she had been scheduled for 
an interview, however, the appellant failed to report to that 
meeting. 

In June 1996, the appellant was sent information informing 
her that she was entitled to Chapter 35 benefits, but only 
had until July [redacted], 1996 to use those benefits.  The 
July [redacted], 1996 delimiting date was established as that 
date was 8 years after the veteran's death.  38 U.S.C.A. 
§ 3512(a)(3); 38 C.F.R. § 21.3041(d)(2).  Otherwise, the 
delimiting date would have been the appellant's 26th birthday 
which was December [redacted], 1994.  The appellant sent the RO 
a list of schools that she was interested in attending.  The 
appellant was again scheduled for an interview, however, the 
appellant failed to report to that meeting.  Thereafter, in 
July 1996, a VA Form 22-5490, Application for Dependents' 
Educational Assistance was again received from the appellant.  
In addition, the appellant requested an extension of 
Chapter 35 benefits.  

In November 1996, the RO informed the appellant that her 
claim for an extension was denied due to her failure to begin 
training prior to her delimiting date of July [redacted], 1996.  
The appellant appealed that determination.  

The eligibility criteria for a child of a veteran is set out 
in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 21.3041.  
Legal criteria provide that an eligible person shall be 
afforded Chapter 35 educational assistance during the period 
beginning on the person's 18th birthday, or on the successful 
completion of the person's secondary schooling, whichever 
first occurs, and ending on the person's 26th birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 3040, 3041.  As noted, the 
appellant was born on December [redacted], 1968.  Her delimiting 
date for use of Chapter 35 benefits was December [redacted], 1994, 
the date on which she attained the age of 26 years.  38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041(c).  However, pursuant to 38 
U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(d)(2), her 
delimiting date was modified to July [redacted], 1996, which was 8 
years after the date of the veteran's death since the veteran 
died after the appellant's 18th birthday, but before her 26th 
birthday.  

Notwithstanding this, in certain cases, a child may be 
afforded an extension of educational assistance beyond the 
age limitation applicable to such child.  38 C.F.R. 
§§ 21.3041(e), 21.3043.  However, in no event can the 
delimiting period be extended beyond the appellant's 31st 
birthday.  38 C.F.R. § 21.3041.

In order to an extension to be in order, the appellant must 
establish that a program of education was suspended due to 
conditions beyond his/her control.  38 U.S.C.A. § 3512(c); 
§§ 21.3041(e), 21.3043.  As previously noted, the appellant 
was not enrolled in any program of education under Chapter 
35.  Accordingly, since the appellant never suspended an 
approved program of education, the aforementioned regulation, 
38 C.F.R. § 21.3043, is inapplicable.  

In sum, the appellant had basic eligibility for Chapter 35 
benefits until July [redacted], 1996.  After that time, she 
could only get an extension (but not beyond her 31st birthday), 
if a program of education had been commenced and was suspended 
for various reasons during her period of eligibility.  The 
appellant did not commence any program of education.  As 
such, she is no longer entitled to Chapter 35 benefits as her 
delimiting date has expired and cannot be extended due to the 
reasons stated.  

The Board notes that the RO failed to properly take action on 
the appellant's claim of November 1993 until May 1995.  It 
appears that the RO was under the false impression that the 
appellant was receiving Chapter 35 benefits, but, as noted, 
there had been no action with regard to her November 1993 
application until May 1995.  After that time, the RO 
attempted to schedule the appellant for 2 interviews, but she 
failed to report for both interviews.  The Board is cognizant 
of the inaction of the RO, the appellant's failure to attend 
her interviews, and the appellant's desire to better her life 
through education.  Nevertheless, the legal criteria 
governing eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
the Board finds that there is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under Chapter 35 after July [redacted], 1996.  As the disposition 
of this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

